Stiles, J.
(dissenting). — My objections to the opinion of the court are confined entirely to the first point. The statute says that those who labor in getting out logs shall have a lien for all such labor performed within the previous eight months. But I take it that the intention is that the lien notice as well as the complaint shall state the facts, and that ivas not done in this case. These notices did not apprise either the owner or the purchaser that any wages were claimed except such as were earned in the production of the particular logs sought to be foreclosed upon, and until the trial it was not known that in the neighborhood of half of the claims were for wages earned by labor upon entirely different logs; and for that reason they ought to have been rejected as not complying with Gen. Stat., §1085.
Hoyt, J., dissents.